UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-1188



MICHAEL W. MCRAE,

                                             Plaintiff - Appellant,

          versus


STATE OF MARYLAND; MARYLAND CLASSIFIED EM-
PLOYEES’ ASSOCIATION, INCORPORATED,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
00-3724-S)


Submitted:   June 21, 2001                  Decided:   June 28, 2001


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Michael W. McRae, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michel W. McRae appeals the district court’s order dismissing

his employment discrimination action.   We have reviewed the record

and the district court’s opinion and find no reversible error.

Accordingly, we deny leave to proceed in forma pauperis and dismiss

the appeal on the reasoning of the district court.    See McRae v.

Maryland, No. CA-00-3724-S (D. Md. Jan. 3, 2001). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         DISMISSED




                                  2